Citation Nr: 0806181	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  05-21 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 60 percent disabling. 

2.  Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling. 

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for nerve damage and numbness to the face, ear 
and head. 

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to May 1976.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from an April 2004 rating 
decision, by the Nashville, Tennessee, Regional Office (RO), 
which denied the veteran's claims for increased ratings for 
bilateral sensorineural hearing loss and low back strain; 
that rating action also denied a claim for compensation under 
the provisions of 38 U.S.C.A. § 1151 for nerve damage and 
numbness to the face, ear and head, as well as a claim for 
TDIU.  The veteran perfected a timely appeal to that 
decision.  In August 2005, the RO reduced the evaluation for 
bilateral hearing loss from 40 percent to 20 percent, 
effective November 1, 2005.  By a rating action in February 
2007, the RO increased the evaluation for bilateral hearing 
loss from 20 percent to 60 percent.  

In August 2007, the case was remanded to the RO to afford the 
veteran an opportunity to testify before a Veterans Law Judge 
at the RO.  Accordingly, on December 4, 2007, the veteran and 
his wife testified at a hearing before the undersigned 
Veterans Law Judge, sitting at the RO; a transcript of that 
hearing is of record.  

In a rating action of July 2006, the RO denied service 
connection for coronary artery disease (claimed as heart 
condition), to include as secondary to diabetes mellitus.  A 
notice of disagreement with that determination was received 
in September 2006.  A statement of the case was issued in May 
2007.  However, the record contains no substantive appeal 
with respect to that issue, and it has not been certified to 
the Board.  Therefore, the issue of entitlement to service 
connection for coronary artery disease is not in appellate 
status, and will not be addressed by the Board at this time.  
See 38 U.S.C.A. §§ 7104, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2007).  


FINDINGS OF FACT

1.  In April 2007, prior to the promulgation of a decision in 
the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issue of entitlement to an 
increased rating for bilateral hearing loss.  

2.  In October 2007, prior to the promulgation of a decision 
in the appeal, the veteran submitted a written statement 
withdrawing his appeal as to the issues of entitlement to an 
increased evaluation for bilateral hearing loss, low back 
strain, as well as entitlement to compensation under 
38 U.S.C.A. § 1151 for nerve damage and numbness to the face, 
ear and head.  

3.  The veteran is currently service-connected for: bilateral 
hearing loss, evaluated as 60 percent disabling; lumbar back 
strain, evaluated as 40 percent disabling; diabetes mellitus, 
evaluated as 20 percent disabling; tinnitus, evaluated as 10 
percent disabling; gastritis and duodenitis with dyspepsia, 
evaluated as 10 percent disabling; and otitis media, right 
tympanic membrane perforation associated with otitis media, 
and erectile dysfunction associated with diabetes mellitus, 
each evaluated as 0 percent disabling.  His combined 
disability evaluation is 90 percent.  

4.  The veteran's service-connected disabilities, when 
evaluated in association with his education and occupational 
experience, have rendered him unable to obtain and retain 
substantially gainful employment.  



CONCLUSIONS OF LAW

1.  The criteria have been met for withdrawal of the 
substantive appeal concerning the claims for an increased 
rating for bilateral hearing loss, low back strain, and 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage and numbness to the face, ear and head; 
therefore, the Board does not have jurisdiction to consider 
the merits of those claims.  38 U.S.C.A. § 7105(b) (2), (d) 
(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204(b), 
(c) (2007).  

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5103, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA.

All relevant facts regarding the issue decided below have 
been properly developed and no further assistance to the 
veteran is required in order to comply with the duty to 
notify and assist.  A thorough review of the claims file 
reveals that the development conducted by VA in this case 
fully meets the requirements of 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  In any event, based on the completely 
favorable decision discussed below, the Board finds that any 
failure in VA's duty to notify and assist the veteran 
regarding his claim is harmless.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  


II.  Legal Analysis-TDIU.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. § 4.16(b).  

The record indicates that the veteran is currently service-
connected for: bilateral hearing loss, evaluated as 60 
percent disabling; lumbar back strain, evaluated as 40 
percent disabling; diabetes mellitus, evaluated as 20 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
gastritis and duodenitis with dyspepsia, evaluated as 10 
percent disabling; and otitis media, right tympanic membrane 
perforation associated with otitis media, and erectile 
dysfunction associated with diabetes mellitus, each evaluated 
as 0 percent disabling.  His combined disability evaluation 
is 90 percent.  

During a VA examination in September 2003, it was noted that 
the veteran's usual occupation is as a construction worker 
building houses, but he had been off work for the past two 
days and he missed work eight times in the past 6 months for 
his low back pain.  His recreational activities included 
fishing which is sometimes affected by his low back pain.  It 
was also noted that he had difficulty driving and was unable 
to drive himself to his current appointment due to his flare-
up in his lower back.  

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Consideration may be given to the veteran's 
education, special training, and previous work experience, 
but not to his age or to the impairment cause by nonservice- 
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2007); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment.  The ultimate question, however, 
is whether the veteran is capable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose, 4 Vet. App. at 363.  

In this regard, the Board notes that there is evidence 
supporting the claim as to whether the veteran is considered 
unemployable as a result of his service-connected disorders.  
Significantly, of record is a medical statement from Dr. Doug 
Kennedy, received in December 2004, indicating that he 
evaluated the veteran for his degenerative disc disease of 
the lumbar spine, bilateral hearing loss, diabetes, chronic 
stomach ailments and tinnitus.  Dr. Kennedy stated that, 
after examining the veteran and reviewing his records, he 
would recommend the grant of a 100 percent rating.  Moreover, 
at a VA examination in June 2005, the veteran complained of 
chronic low back stiffness and pain.  He indicated that he 
occasionally has radiation of pain down his legs bilaterally.  
He stated that he had not been able to work at his 
construction job due to this pain.  On the occasion of a VA 
examination in January 2006, the veteran reported being 
unemployed as a result of his back, hearing loss, and 
periodic foot numbness.  

At his personal hearing in December 2007, the veteran 
indicated that he previously worked in construction.  The 
veteran stated that he stopped working in 2003 because he was 
missing a lot of work and he was no longer able to handle the 
tools required to do his job as a construction worker; the 
veteran indicated that he once dropped a hammer and 
accidentally shot a nail through his leg, and he had 
something gashed in his mouth.  The veteran indicated that he 
was advised to quit because of his inability to handle the 
equipment.  The veteran argued that he is unable to engage in 
substantial gainful employment due to his service-connected 
disabilities.  

At this time, the Board is presented with a veteran with 
several physical impairments.  It is noteworthy that, after 
reviewing the veteran's records and examining him, Dr. 
Kennedy indicated that the veteran's service-connected 
disabilities rendered him totally disabling.  While the RO 
indicates that the veteran continued to be employed, VA 
medical records since September 2003 reflect that the veteran 
had been missing days of work as a result of his service-
connected disabilities.  When examined in January 2006, the 
veteran reported being unemployed as a result of his service-
connected disabilities.  

While the VA examiners did not clearly indicate that the 
veteran was unemployable due to his service-connected 
disabilities, the evidence of record shows that the veteran 
is unemployable due to his chronic low back strain and 
bilateral hearing loss.  The Board further observes that the 
veteran has somewhat limited education and occupational 
experience; the veteran only has a high school education, and 
his last job was as a construction worker.  Given this 
evidence, and after resolving all doubt in the veteran's 
favor, the Board is satisfied that his service-connected 
disabilities involving his back and hearing loss render him 
unable to obtain or maintain substantially gainful 
employment.  As such, the criteria for entitlement to TDIU 
have been met.  Therefore, with application of the provisions 
of 38 C.F.R. § 4.16(a), the Board finds that the evidentiary 
record supports a grant of entitlement to a TDIU.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  I/R for bilateral hearing loss, low back strain, and 
entitlement to compensation under 38 U.S.C.A. § 1151.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2007).  
Withdrawal may be made by the veteran or by his or her 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c) (2007).  

By a rating action in April 2004, the RO denied the veteran's 
claim for a rating in excess of 40 percent for bilateral 
hearing loss and a rating in excess of 40 percent for low 
back strain; that rating action also denied a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
nerve damage and numbness to the face, ear and head.  A 
notice of disagreement (NOD) with that determination was 
received in July 2004, and a statement of the case (SOC) was 
issued in May 2005.  The veteran perfected an appeal of the 
above rating decision by filing a substantive appeal (VA Form 
9) in June 2005.  In August 2005, the RO reduced the 
evaluation for bilateral hearing loss from 40 percent to 20 
percent, effective November 1, 2005.  Thereafter, by a rating 
action of February 2007, the RO increased the evaluation for 
bilateral hearing loss from 20 percent to 60 percent, 
effective January 30, 2006.  

On April 9, 2007, the veteran submitted a VA Form 21-4138 
wherein he stated that he was satisfied with the assignment 
of a 60 percent rating for his bilateral hearing loss; he 
stated that he no longer wished for that appeal to proceed to 
the Board.  Subsequently, in October 2007, the veteran 
submitted another VA Form 21-4138 expressing a desire to 
withdraw his appeal as to all issues, including an increased 
evaluation for bilateral hearing loss, low back strain, as 
well as entitlement to compensation under 38 U.S.C.A. § 1151 
for nerve damage and numbness to the face, ear and head, 
except for the claim for a TDIU.  

Thus, the Board finds that the veteran withdrew his appeal as 
to the issues of entitlement to an increased evaluation for 
bilateral hearing loss, low back strain, as well as 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
nerve damage and numbness to the face, ear and head.  Hence, 
there remains no allegation of errors of fact or law for 
appellate consideration on those issues.  Therefore, the 
provisions of the Veterans Claims Assistance Act (VCAA) are 
not applicable.  Accordingly, the Board does not have 
jurisdiction to review the appeal as to the claim for 
increased ratings for bilateral hearing loss and low back 
strain, as well as entitlement to compensation under 
38 U.S.C.A. § 1151 for nerve damage and numbness to the face, 
ear and head; as such, those issues are dismissed.  



ORDER

The claim of entitlement to a rating in excess of 60 percent 
for bilateral hearing loss is dismissed.  

The claim of entitlement to a rating in excess of 40 percent 
for low back strain is dismissed.  

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151, for nerve damage and numbness to the 
face, ear and head, is dismissed.  

A total rating for compensation on the basis of individual 
unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


